       Case: 1:20-cr-00251-SL Doc #: 23 Filed: 01/27/21 1 of 3. PageID #: 125




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )        CASE NO. 1:20-cr-251
                                                   )
                                                   )
                        PLAINTIFF,                 )        JUDGE SARA LIOI
                                                   )
 vs.                                               )
                                                   )        ENDS OF JUSTICE ORDER
                                                   )        PURSUANT TO THE SPEEDY
 DAVID M. SCHADE,                                  )        TRIAL ACT
                                                   )
                                                   )
                        DEFENDANT.                 )

       This matter came before the Court upon the joint oral motion of the plaintiff, United States

of America, and the defendant, David M. Schade, to continue the plea deadline and the final pretrial

and jury trial dates. The motion is granted and the dates and deadlines in this case are continued

pursuant to 18 U.S.C. § 3161(h)(7)(A) and 18 U.S.C. §§ 3161(h)(7)(B)(i) and (iv).

       As grounds for the continuance, and for the reasons set forth in the motion, the Court finds

that the ends of justice served by the continuance outweigh the best interest of the public and the

defendant in a speedy trial, because failure to grant such a continuance would deny counsel for the

defendant the reasonable time necessary for effective preparation, taking into account the exercise

of due diligence. Specifically, the defendant would like additional time to work on resolution of

the case.

       The Court also finds that the ends of justice are served by the continuance due to the

Coronavirus Disease (COVID-19) global pandemic. The President of the United States of America

has declared a national emergency and the Governor of the State of Ohio has declared a state of

emergency in response to the spread of COVID-19. COVID-19 is a respiratory disease that can

result in serious illness or death. In light of this unprecedented public health emergency, the United
       Case: 1:20-cr-00251-SL Doc #: 23 Filed: 01/27/21 2 of 3. PageID #: 126




States District Court for the Northern District of Ohio issued General Order No. 2020-08-5, which

is incorporated herein, as applicable. In part, the General Order provides, as follows:

               This Court previously issued General Order No. 2020-05, Amended General Order
       No. 2020-05-1, and Amended General Order No. 2020-05-2 In Re: CORONAVIRUS
       (COVID-19) PUBLIC EMERGENCY. These Orders were in response to the exponential
       spread of COVID-19 and the declaring f a public emergency by the President of the United
       States and the Governor of the State of Ohio.

               The Centers for Disease Control and Prevention and other public health authorities
       have continued to advise the taking of precautions to reduce the possibility of exposure to
       the virus and slow the spread of the disease, including the implementation of multi-phase
       business recovery plans to gradually resume operations. In response, the Court issued
       General Order No. 2020-08, Amended General Order No. 2020-08-1, Amended General
       Order No. 2020-08-2, Amended General Order No. 2020-08-3, and Amended General
       Order No. 2020-08-4 In Re: CORONAVIRUS (COVID-19) PHASED-IN RECOVERY
       PLAN.

                                                  ***
                Jury trials during the pandemic present unique challenges. The Court recognizes
       that jury selection in this District involves large jury venire pools. These pools often consist
       of many individuals in the categories identified by the Centers for Disease Control and
       Prevention as being particularly at risk, individuals involved in essential public functions,
       and individuals responsible for children unable to attend school or daycare due to the
       pandemic. Further, it will be a challenge to provide for jury trials while abiding by
       necessary precautions to reduce the possibility of exposure to the disease, not only to jurors
       but to other trial participants as well. Jury trials particularly present a challenge to attorneys
       who must continuously communicate with clients during the course of a trial.

                NOW, THEREFORE, given the exponential increase in COVID-19 cases in the
       Northern District of Ohio since the implementation of Amended General Order No. 2020-
       08-4 and in order to continue to protect the health and safety of the public, court personnel,
       counsel, litigants, jurors, and all other case participants; in order to reduce the size of public
       gatherings necessarily attendant to jury selection and reduce unnecessary travel; and in
       order to permit effective trial preparation of counsel, the United States District Court for the
       Northern District of Ohio hereby issues the following Order:


                                                 ***
       CRIMINAL CASES:

                 To accommodate trials and the effect of public health recommendations on the
       trials, the time period of the continuances implemented by the General Order will be
       excluded under Speedy Trial Act, as the Court specifically finds that the ends of justice
       served by ordering the continuances outweigh the interest of the public and any defendant’s
       right to a speedy trial pursuant to 18 U.S.C. Section 3161(h)(7)(A).



                                                       2
       Case: 1:20-cr-00251-SL Doc #: 23 Filed: 01/27/21 3 of 3. PageID #: 127




       Accordingly,

                 1. No jury trial will be commenced until on or after April 5, 2021. Any trial dates
                    currently scheduled through April 4, 2021 are vacated.

                                                ***
Amended General Order No. 2020-08-5 (1/13/2021).

       In this case, an appropriate motion has been filed by the defendant. Additionally, given

Amended General Order No. 2020-08-5 and the related guidance provided to minimize the risk of

infection, the Court finds that the ends of justice served by the continuance outweigh the best

interest of the public and the defendant in a speedy trial for this separate reason.

       This ends of justice order and waiver of rights to a speedy trial is effective through, August

27, 2021, as may be extended by any period of delay as set forth in or contemplated by 18 U.S.C.

§ 3161. The time period of the continuance implemented by this order will be excluded under the

Speedy Trial Act.

       The new dates are as follows: the plea deadline is June 11, 2021; the final pretrial hearing

is June 30, 2021, at 1:00 p.m.; and the jury trial is August 2, 2021, at 8:00 a.m. on a one-week,

standby basis.

       IT IS SO ORDERED.

 Dated: January 27, 2021
                                                      HONORABLE SARA LIOI
                                                      UNITED STATES DISTRICT JUDGE




                                                      3
